       Case 3:21-cv-00032-KHJ-MTP Document 6 Filed 03/02/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


EMMERICH NEWSPAPERS, INCORPORATED                                              PLAINTIFF

vs.                                          CIVIL ACTION NO. 3:21-cv-00032-KHJ-MTP

PARTICLE MEDIA, INC. d/b/a NEWS BREAK                                         DEFENDANT



       NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR SERVICE
       SERVICE OF ALL PLEADINGS AND NOTICE OF ALL PROCEEDINGS


       Please take notice that Karen E. Howell of Brunini, Grantham, Grower & Hewes, PLLC,

Post Office Drawer 119, Jackson, Mississippi 39205-0119, this date hereby enters her

appearance as counsel for Defendant, Particle Media, Inc. d/b/a News Break.

       The undersigned requests that her name be placed on the service matrix and that all

motions, notices and pleadings in this matter be served upon her as counsel for Defendant,

Particle Media, Inc. d/b/a News Break.

       RESPECTFULLY SUBMITTED, this the 2nd day of March, 2021.

                                    PARTICLE MEDIA, INC. D/B/A NEWS BREAK


                             By:    /s/ Karen E. Howell
                                    One of Its Attorneys
       Case 3:21-cv-00032-KHJ-MTP Document 6 Filed 03/02/21 Page 2 of 2




OF COUNSEL:

Stephen J. Carmody, Esq. (MSB #9784)
scarmody@brunini.com
Karen E. Howell, Esq. (MSB #102243)
khowell@brunini.com
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
190 East Capitol Street, Suite 100 (39201)
Post Office Box 119
Jackson, MS 39205-0119
Telephone: (601) 948-3101
Facsimile: (601) 960-6902



                                CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
the ECF system which sent notification of such filing to the following:

       Wilson H. Carroll, Esquire
       WILSON CARROLL, PLLC
       2506 Cherry Street
       Vicksburg, Mississippi 39180
       wilson@wilsoncarroll.com

       This the 2nd day of March, 2021.


                                                    /s/ Karen E. Howell
                                                    One of Its Attorneys




                                              2
